Gilfillan, C. J.
The action is against the county commissioners of Sibley county, the borough of Henderson, the treasurer of the county, the treasurer of the borough, and Barnard, who had entered into a contract with a committee of the county commissioners for the partial erection of a building on land owned by the county within the borough. The theory of the action seems to be that the borough, having authority to build a city hall for the use of the borough, and to raise $5,000 for that purpose by its bonds, did raise the amount and pay it over to the county treasurer, to be expended by the county commissioners in constructing, on land of the county, in the borough, a building, to be used as a county building and city hall for the borough, upon the understanding that, in the event of a removal of the county seat from the borough, the money should be refunded or the land and building conveyed to. the borough; that the erection of a *84building for a county búilding and city hall is beyond the authority of the county commissioners, and the devoting of the $5,000 to that purpose beyond the authority of the borough. The object of the action is to stop the whole thing. It is brought by three inhabitants of the county, one of whom is alleged to own real estate and to be a tax-payer within the borough, and the others to own real estate and to be tax-payers within the county, but not within the borough.
On motion of defendant Barnard, the whole complaint was struck out as to him, on the grounds that it is double; that it contains several causes of action not separately stated; and that it is so indefinite and uncertain that the precise nature of the charge is not apparent. On motion of the county commissioners and the county treasurer, certain portions of the complaint were struck out as irrelevant, immaterial and redundant. Both orders are appealed from. That a complaint does not state a cause of action, is a question which cannot be raised by motion to strike out. We are not called on, therefore, to determine its sufficiency in that respect.
We will consider first the order striking out the entire complaint as to Barnard. We see no indefiniteness or uncertainty in the statements of facts in the complaint. What facts the pleader intended to charge appears clearly. The objection that a pleading is indefinite or uncertain, for the purpose of a motion to strike out, can be made only when the allegations are so confused that what facts are intended to be charged is not apparent, or it is not apparent upon what facts alleged the party relies to sustain the action or defence. It is claimed that the complaint alleges facts proper to sustain an action which could be brought by tax-payers of the county, and also facts proper to sustain an action which could be brought only by a tax-payer of the borough, — the one for protection of the tax-payers of the county, the other for protection of the tax-payers of the borough. This is true. But a complaint by several plaintiffs is not obnoxious to the charge of duplicity on the ground that, in stating a cause of action in favor of all, facts are alleged which might sustain an action brought by only one of them. That seems to be all that is alleged in behalf of Bar-hard against the complaint. All of the plaintiffs are tax-payers of *85the county. In setting forth the transaction between the borough and the commissioners which is the subject of the action, in order to show its illegality, and to sustain their action as tax-payers of the county, it was proper for them to show want of authority, not only on the part of the commissioners, but also on the part of the borough; for want of authority by either would vitiate the transaction. That the complaint prays as a part of the relief sought that the $5,000 be returned to the treasurer of the borough, has no effect to render it double, for, without that prayer, the .court, having all the parties before it, might, if it found the transaction illegal, direct that to be done. The complaint is not obnoxious to the objection that it states several causes of action. The order striking out the complaint on Barnard’s motion was therefore erroneous.
Of the portions of the complaint struck out, on motion of the county commissioners and county treasurer, that first occurring in the complaint, and designated in the order as “all that portion of said complaint between the words ‘treasurer of said borough of Henderson,’ in the sixth line of folio 7 of said complaint, and the words ‘that in pursuance,’ in line 5 of folio 10 thereof,” was properly struck out; for we can see no contingency in the trial in which it would be proper to prove the allegations contained in that portion, or in which, if proved, they could have the least effect on the case.
The other allegations struck out were intended to charge Barnard with knowledge of the facts constituting the transaction illegal, to show that he is a proper party defendant, and that what he has done, and is about to do, in furtherance of the arrangement between the borough and the commissioners, is wrongful, and to the prejudice of the tax-payers of the county; suitable allegations to make in regard to him as a defendant, and also to charge that the contract with him is illegal, because made by a committee of the board of county commissioners without its terms being acted on by the board, the board having delegated its discretion in that regard to the committee. The question of law indicated by these allegations is one which the plaintiffs have a right to present to the court, and allegations appropriate for presenting it certainly cannot be regarded as redundant.
*86The order striking out the complaint on the motion of Barnard is reversed. The order striking out portions of the complaint is affirmed as to the portions struck out first occurring in the complaint, and reversed as to the residue.